DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8, filed 03/24/2022, with respect to double patenting have been fully considered and are persuasive.  The double patenting rejection has been withdrawn. 

Applicant’s arguments, see pages 8-10, filed 03/24/2022, with respect to the 102 rejection have been fully considered and are persuasive.
Examiner concurs the presented prior art fails to disclose or suggest the amended claim language.  Specifically, independent claims 1, 10, and 19 have been amended to incorporate language that specifies the absolute quality score is computed by converting a base quality score associated with viewing the re-constructed video content on a base viewing device and reflects a spatial resolution of source video content.  An updated search did not result in a reference that would, individually or in combination with the presented prior art, disclose the language of independent claims 1, 10, and 19.  The prior art fails to disclose a decoding operation where the re-constructed video content is associated with an absolute quality score that is computed by converting a base quality score associated with viewing the re-constructed video content on a base viewing device and reflects a spatial resolution of source video content.  As noted by the Applicant on pages 9-10, nothing in Choi can be interpreted as the conversion of a base quality score or opinion score.
Overall, the claim language and the Applicant’s remarks in response to the most recent Office Action distinguish the Applicant’s invention over the cited references. The various claimed limitations are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnection between various claimed elements that make them allowable over the prior art of record.  The 102 rejections have been withdrawn.  Claims 1-27 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Terminal Disclaimer
The terminal disclaimer filed on 03/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 17/093,449 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
The prior art made of record on PTO-892 and not relied upon is considered pertinent to applicant's disclosure:
Yang et al. US 2016/0295250 A1 discloses spatial scaling based on quality of experience
Liao et al. US 2015/0341667 A1 discloses a video quality model
Yang et al. US 2012/0212624 A1 discloses a formula for converting a video mean opinion score

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN GADOMSKI whose telephone number is (571)270-5701. The examiner can normally be reached Monday - Friday, 12-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEFAN GADOMSKI
Primary Examiner
Art Unit 2485



/STEFAN GADOMSKI/Primary Examiner, Art Unit 2485